IN THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI —

 

 

EASTERN DIVISION
In re: )
y )
JEFFREY M. MIZE, )
) Case No. 21-04013-169 RECEIVED & FILED
Plaintiff, )
vs. )
, MAY 04 2021
ROBERT C. DRACE, ) u
) “S. BANKRUPTCY COURT

 

MOTION TO DISMISS ADVERSARY COMPLAINT

COMES NOW Defendant Robert C. Drace, pursuant to Rule 7012 of the Federal Rules of
Bankruptcy Procedure and Rule 12(b)(6) of the Federal Rules of Civil Procedure and for his
Motion to Dismiss states:

1. The underlying case has been dismissed by this Court on May 3, 2021.

2. As a general rule, dismissal of the bankruptcy proceeding results in dismissal of
related proceedings. In re: Morris, 950 F.2d 1531, 1534-35 (11™ Cir. 1992).

3. This Court may (within its discretion,) retain jurisdiction over an adversary
proceeding if the matter is consistent with the principals of pending jurisdiction. Celotex Corp.

v. Edwards, 514 US 300, 307, 115 S. Ct. 1493, 131 L. Ed. 2d 403 (1995).

 

4. That generally matters the Court retains jurisdiction over “typically involve
retention for the purpose of vindicating the Court’s own authority and to enforce its own orders.”
Norwood vy. Select Portfolio Servicing, Inc., (in re: Norwood) 2008 WL 660071, at 1 (Bankr. E.D.
Tenn. March 10, 2008) (Citing In re: Burgner, 218 B.R. at 414; In re: Skaggs, 183 B.R. 129, 131

(Bankr. E.D. Ky. 1998).

fico

 

 

 
5. If this Court decides to retain jurisdiction, then the complaint should be dismissed
for failure to comply with the Federal Rules of Bankruptcy and Civil Procedure because the
complaint fails to set forth any facts in a precise and concise manner. In fact, the complaint is
filled with argument and conclusions of law instead of the required concise statements of facts as

required under Federal Rules of Civil Procedure 8(a) and as made applicable by Federal Rules of

 

Bankruptcy Procedure 7008(a). As such, other than a general denial, Defendant cannot answer the
complaint as written and it fails to state a claim upon which relief can be granted.

WHEREFORE, Defendant prays this Court dismiss Plaintiff's Complaint at Plaintiffs

ROBERT DRACE
Movant

STATE OF MISSOURI )
) ss.
COUNTY OF ST.LOUIS _ )

On this go day of MA y , 2021, before me personally appeared Robert Drace,
who, being duly sworn upon his oath, did state that the facts and matters aforesaid are true and
correct to the best of his knowledge, information and belief.

Notary Public : Wi \

My Commission Expires:

 

i
s
=
;
No

 

 
CERTIFICATE OF SERVICE

The undersigned hereby certifies that on MAy 4 , 2021, a true and correct copy of
Defendant, Robert C. Drace’s Motion to Dismiss Adversary Complaint was filed electronically
with the Clerk of the Court to be served upon all parties requesting notice, served via email to
Stephen Coffin, Chapter 11 Trustee at scoffinS2@gmail.com, Joseph Schlotzhauer, US Trustee at
joseph.schlotzhauer@usdoj.gov, James Cole at jcole@wasingerdaming.com, Steven P. Kuenzel at
steve@eckelkampkuenzel.com, Robert Fox at rfox@stlouiso.com, Missouri Dept. of Revenue,
JoAnne Talluer at joanne.talluer@mo.dor.gov, Criswell Casket Co., Thomas Adamezyk at
tadamcezyk@matz.com, MSD, Karen McDowell at kmcdow@stlmsd.com, Carmody MacDonald,
PC, Thomas Riske at thr@carmodymacdoneld.com, Chase Card Member Services, David Levy,
Robertson, Anshutz & Schneid, P.L. at chasepocnotification@rasflaw.com, Angela Redden-
Jansen at amredden@swbell.net, and Ameren, Janie S. Hovis at jhovis2@ameren.com, Internal
Revenue Service at sbse.cio.bnc.mail.@irs.gov, and via first class mail, postage prepaid, to all

parties listed below at the addresses designed:

Ameren UE Deborah L. Drace

Bankruptcy Desk MC310 7635 West Shore Drive
P. O. Box 66881 Egg Harbor, WI 54029

St. Louis, MO 63166

Deborah L. Drace

d/b/a Ambruster Great Hall Events
7635 West Shore Drive

Egg Harbor, WI 54029

Batesville Casket Company
P. O. Box 644559
Pittsburgh, PA 15264-4559

Bernard and Patricia Elkin

4468 Forder Ridge Rd.
St. Louis, MO 63129

Citizens National Bank
c/o Steven T. Hart
7305 Manchester Rd.
St. Louis, MO 63143

Crescent Memorial
4975 West Main St.
Tupelo, MS 38801

Jeffrey Mize
7635 West Shore Drive
Egg Harbor, WI 54029

JP Morgan Chase

Robertson, Anschutz & Schneid, P.L.
6409 Congress Ave., Ste. 100

Boca Raton, FL 33487

JS Paluch Co., Inc.

’ P.O. Box 2703

Schiller Park, IL 60176

 

 
Criswell Casket Company
c/o Matthews International
2 North Shore Center
Pittsburgh, PA 15212

Missouri American Water
P. O. Box 578
Alton, IL 62002

Missouri Dept. of Labor & Ind. Rel.

P. O. Box 475
Jefferson City, MO 65105

Republic Service
P. O. Box 9001099
Louisville, KY 40290-1099

Thomas B. Hayes
11647 Gravois Rd., Ste. 100
St. Louis, MO 63126 -

 

LPI
P. O. Box 510817
New Berlin, WI 53151-0817

Sams Club MC/SYNCB
P. O. Box 960016
Orlando, FL 32896-0016

Spire

_ Drawer 2

St. Louis, MO 63171

The National Directory of Mortuaries
P. O. Box 73
Chagrin Falls, OH 44022-0073

Travelers Insurance

J Thomas Company, Inc.
800 Market St., Ste. 1655
St. Louis, MO 63101

 

 
